PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
McNeill, et al.		       		          	    :				    
	
Application No.  17/028,853
:	DECISION ON PETITION
Filed:       September 22, 2020
:
Attorney Docket No. 

This is responsive to the “Petition to Withhold Abandonment” filed on December 6, 2021, that is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181(a).

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed. 

Petitioner may file a renewed petition to withdraw the holding of abandonment within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available. 

This application was held abandoned on June 10, 2021, after a timely and proper reply was thought to have not been received in response to the non-final Office action mailed on March 9, 2021. The non-final Office action set a shortened statutory period for reply of three months from its mailing date. A Notice of Abandonment was mailed on November 15, 2021, informing applicant of the abandonment of the application. The instant petition was filed on December 6, 2021.

At this juncture, the petition is not being considered on its merits because it is not signed in accordance with 37 CFR 1.4 and 37 CFR 1.33(b). The petition is required to be signed by either the inventor-applicant, or one of the other parties set forth in 37 CFR 1.33(b).1  Before the petition can be treated on its merits, petitioner is required to resubmit the petition signed by the applicant or another appropriate party 2. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Questions specific to this decision may be directed to the undersigned at (571) 272-3222. For additional assistance with navigating the patent application prosecution process, applicant may consider calling the innovationdevelopment@uspto.gov.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Cc: Charles McNeill
6400 Carolina Beach Road
Suite 8, #340
Wilmington, North Carolina 28412



















    
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.33(b) provides, in pertinent part:
        
        (b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
        		(1) A patent practitioner of record;
        		(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
        (3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
        
        2 (d) (1) Handwritten signature. Each piece of correspondence, except as provided in paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent file, or other proceeding in the Office which requires a person’s signature, must:
         (i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or 
        (ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§ 1.6(d)), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original. 
        
        (2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in §  1.6(d), or via the Office electronic filing system as an attachment as provided in §  1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows. 
        
        (i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./); and 
        (ii) A patent practitioner (§  1.32(a)(1) ), signing pursuant to §§  1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature. 
        (iii) The signer’s name must be: (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
        (B) Reasonably specific enough so that the identity of the signer can be readily recognized.